Citation Nr: 0914038	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to rating in excess of 70 percent for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), major depression, and anxiety, from 
April 28, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
50 percent rating for a variously diagnosed psychiatric 
disability, effective September 5, 2003.  A June 2008 
supplemental statement of the case (SSOC) increased the 
rating to 70 percent, effective April 28, 2008 (the date of a 
VA examination).  The Veteran has not expressed disagreement 
with the effective date.  As he continues to express 
dissatisfaction with the 70 percent rating, and it is less 
than the maximum under the applicable criteria, the 70 
percent rating assigned from April 28, 2008, remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 
2009, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran was afforded VA examinations in October 2006 and 
April 2008.  At the February 2009 videoconference hearing, he 
testified that his PTSD, major depression, and anxiety 
symptoms had increased in severity since his most recent VA 
examination.  Notably, at the April 2008 VA examination, the 
Veteran reported that due to anger issues, he no longer 
oversaw the daily operations of his business, but still went 
to his store and worked in the back office.  At the hearing, 
he testified that his physician had told him he was 
unemployable, and that he had given his store over entirely 
to his son, as he was afraid of acting inappropriately with 
their customers.  He also reported having several 
altercations with law enforcement.  In light of the 
allegations of worsening symptoms of the Veteran's variously 
diagnosed psychiatric disability, another VA examination is 
necessary.  

Notably, the United States Court of Appeals for Veterans 
Claims has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  Thus, it is 
necessary to obtain any records of treatment the Veteran has 
received for his variously diagnosed psychiatric disability 
during the appeal period.  At the February 2009 
videoconference hearing, the Veteran testified that he 
receives psychiatric treatment regularly (every 3-6 months) 
from the Las Vegas VA Medical Center (VAMC).  At the time of 
the hearing, his most recent VA treatment was approximately 
one week prior to the hearing.  Complete VA treatment records 
were last associated with the claims file in November 2008, 
and thus do not include the Veteran's most recent treatment 
records.  As VA treatment records are likely to contain 
pertinent information, and are constructively of record, they 
must be secured.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should secure for the 
record copies of the complete records of 
all VA treatment the Veteran has received 
for his variously diagnosed psychiatric 
disability, to include PTSD, major 
depression, and anxiety, at the Las Vegas 
VAMC since November 2008.

2. 	The RO should then arrange for a 
psychiatric examination of the Veteran to 
determine the current severity of his 
variously diagnosed psychiatric 
disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify and describe the 
nature, frequency and severity of all 
current psychiatric symptoms.  In that 
regard, the examiner should have available 
for review a copy of the criteria for 
rating psychiatric disabilities, and 
should comment regarding the presence or 
absence of each listed symptom in the 
criteria for a 100 percent schedular 
rating (and if a symptom is noted present, 
its severity and frequency).  The examiner 
should opine specifically regarding the 
impact of the Veteran's psychiatric 
symptoms on his occupational and social 
functioning.  The examiner should explain 
the rationale for any opinion given.  If 
the examiner is unable to provide any 
opinion sought, it should be so noted for 
the record, and the reason therefore 
explained.  

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

